Opinion issued January 27, 2006







 







 
In The
Court of Appeals
For The
First District of Texas
____________

NO. 01-05-00150-CR
____________

DARRELL DEWAYNE CHARLES, Appellant

V.

THE STATE OF TEXAS, Appellee




On Appeal from the 338th District Court
Harris County, Texas
Trial Court Cause No. 986328



 
MEMORANDUM  OPINION
               Appellant, Darrell Dewayne Johnson, was charged by indictment with
the felony offense of robbery that was enhanced with a prior felony conviction. 
Appellant pleaded guilty
 to the indictment and pleaded true to the enhancement
paragraph and in accordance with his plea bargain agreement the trial court
assessed punishment at confinement for 20 years.
  We affirm.
               Appellant’s court-appointed counsel filed a brief concluding that the appeal
is wholly frivolous and without merit.  The brief meets the requirements of Anders
v. California, 386 U.S. 738, 744, 87 S. Ct. 1396, 1400 (1967), by presenting a
professional evaluation of the record and demonstrating why there are no arguable
grounds of error to be advanced.  See High v. State, 573 S.W.2d 807, 811 (Tex. Crim.
App. 1978); Moore v. State, 845 S.W.2d 352, 353 (Tex. App.—Houston [1st Dist.]
1992, pet. ref’d).
               The brief states that a copy was delivered to appellant, whom counsel
advised by letter of his right to examine the appellate record and file a pro se brief. 
See Stafford v. State, 813 S.W.2d 503, 510 (Tex. Crim. App. 1991).  More than 30
days have passed, and appellant has not filed a pro se brief.  We have carefully
reviewed the record and counsel’s brief.  We find no reversible error in the record,
and agree that the appeal is wholly frivolous.
               We affirm the judgment of the trial court.

               Any pending motions are denied as moot.
                                                     PER CURIAM
Panel consists of Justices Taft, Higley, and Bland.
Do not publish.  Tex. R. App. P. 47.2(b).